Citation Nr: 1748592	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  09-50 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for allergies.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for a liver disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a left ankle disorder.

6.  Entitlement to service connection for a right hip disorder.

7.  Entitlement to service connection for a left shoulder disorder.

8.  Entitlement to service connection for a right shoulder disorder.

9.  Entitlement to service connection for nerve damage of the left upper extremity, to include as due to exposure to ionizing radiation.
10.  Entitlement to service connection for nerve damage to the right upper extremity, to include as due to exposure to ionizing radiation.

11.  Entitlement to service connection for nerve damage to the left lower extremity, to include as due to exposure to ionizing radiation.

12.  Entitlement to service connection for nerve damage to the right lower extremity, to include as due to exposure to ionizing radiation.

13.  Entitlement to service connection for hypertension.

14.  Entitlement to service connection for left testicle disorder.

15.  Entitlement to service connection for disorder of the genitourinary system (claimed as blood in urine).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 1989 and from November 2001 to July 2002 with additional service with the Reserve and National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In August 2014, the Board remanded the above claims for further development.  Also included in the remand were claims for service connection for a left great toe disorder, right great toe disorder, and acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  In a later January 2017 rating decision, the RO granted service connection for these three claims.  They are no longer in appellate status and will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The record contains a statement of the case (SOC) issued in February 2017 on a claim for a higher rating for bilateral hearing loss.  However, as the Veteran did not perfect an appeal of the claim, this issue is also not currently on appeal and will not be addressed by the Board.

As a matter of clarification, the Veteran seeks service connection on the basis of exposure to ionizing radiation for only the claims involving nerve damage.  He seeks direct service connection in this regard, as presumptive service connection under 38 C.F.R. § 3.309(d) and § 3.311 is not currently raised based on the nature of his claimed disorders.  Development relating to such presumptive service connection has not been, and is not now indicated.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an August 2017 VA Form 21-4138, the Veteran requested that the Board obtain all VA treatment records from the North Florida/South Georgia Veterans Healthcare System (Gainesville), as well as The Villages VA Outpatient Clinic.  The record currently contains a single record from the Villages Outpatient Clinic, and no treatment records from the North Florida/South Georgia Veterans Healthcare System (Gainesville).  These records must be obtained.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

The file contains service treatment records (STRs) spanning numerous years outside of the 1985-1989 and 2001-2002 service, but the character of the Veteran's service on the dates of these STRs is unknown.  This information is needed to adjudicate the claims, to include in determining whether the onset of the claimed disorder occurred during a period of inactive duty for training or active duty for training, or preexisted a period of active duty.  The exact dates for all periods of active duty, active duty for training, and inactive duty for training performed by the Veteran must be clarified for the record.

The Veteran reports that he served in the Southwest Asia Theater of Operations during the Persian Gulf War, however, it is unclear whether the Veteran qualifies as a Persian Gulf veteran under § 3.317.  The Board cannot point to qualifying service in the locations contemplated by 3.317(e); he served in Afghanistan in 2001 but is not seeking service connection for an infectious disease.  See 38 C.F.R. § 3.317(c).  Given his contentions and as the VA examinations conducted revealed a lack of diagnosis for several of the disorders on appeal, this matter should be clarified and an addendum medical opinion obtained, as appropriate.

Addendum medical opinions are also needed for several of the claims on appeal.  As for the left knee disorder, a further opinion is needed on whether the current disorder is related to a September 1990 injury that occurred during inactive duty for training, and also whether this injury was aggravated by his subsequent period of active duty in 2001-2002.  An April 2016 examiner did not address the 1990 injury, and a February 2017 examiner found no diagnosis and thus provided no nexus opinion, despite prior documentation of current patellofemoral pain syndrome.

As for the left ankle disorder, the April 2016 examiner addressed the Veteran's July 1989 left ankle injury and opined that the current disorder was less likely than not related to that injury.  However, a further opinion is needed on whether the left ankle injury was aggravated by his subsequent period of active duty in 2001-2002.  This matter was not addressed by the April 2016 examiner and the February 2017 examiner found no diagnosis, and thus offered no opinion on etiology, despite prior documentation of current synovitis.

As for the right hip disorder, a further opinion is needed addressing a February 2011 STR documenting "popping" in the bilateral hips.  This was not addressed by the VA examiners.

Accordingly, the case is REMANDED for the following actions:

1. Associate with the claims file all VA treatment records from the North Florida/South Georgia Veterans Healthcare System (Gainesville), as well as The Villages VA Outpatient Clinic.

2. Contact the National Personnel Record Center and/or the appropriate service entity and request that (1) it identify the exact dates for all periods of active duty, active duty for training, and inactive duty for training performed by the Veteran, and (2) forward any and all service treatment records associated with such duty that are not already incorporated in the record.  

3.  Ascertain for the record whether the Veteran qualifies as a Persian Gulf Veteran (i.e. whether he served in the Southwest Asia Theater of Operations during active duty pursuant to 38 C.F.R. § 3.317(e)).  All supportive documentation, to include personnel records, must be associated with the claims file.

4.  If, and only if, the Veteran qualifies as a Persian Gulf Veteran, provide the Veteran's electronic claims file to the February 2017 VA examiner for an addendum opinion.  Unless determined otherwise by the VA examiner, an actual examination of the Veteran is not required. 

The record indicates a lack of current disability with regard to the following disorders on appeal: liver disorder, nerve damage to the bilateral upper extremities, and nerve damage to the bilateral lower extremities.  The examiner must provide an opinion as to whether any of these disorders constitute an undiagnosed illness or a medically unexplained chronic multisystem illness.  A rationale must be provided for all opinions rendered.

5.  Provide the Veteran's electronic claims file to the February 2017 VA examiner for an addendum opinion on the left knee, left ankle, and right hip disorders.  Unless determined otherwise by the VA examiner, an actual examination of the Veteran is not required.  A rationale must be provided for all opinions rendered.

(a)  Left knee - The examiner should opine on: 
      (i) whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's current left knee disorder is related to the September 1990 injury sustained during inactive duty for training; 
      (ii) whether a left knee disorder clearly and unmistakably (i.e. evidence that is undebatable) preexisted active duty from November 2001 to July 2002; 
      (iii) if a left knee disorder clearly and unmistakably preexisted service, state whether there is clear and unmistakable evidence that the disorder did not undergo an increase in the underlying pathology during active service.  If the disorder did undergo an increase in the underlying pathology during active service, state whether the increase was due to the natural progress of the disease.

(b)  Left ankle - The examiner should opine on: 
      (i) whether a left ankle disorder clearly and unmistakably (i.e. evidence that is undebatable) preexisted active duty from November 2001 to July 2002.  
      (ii) if a left ankle disorder clearly and unmistakably preexisted service, state whether there is clear and unmistakable evidence that the disorder did not undergo an increase in the underlying pathology during active service.  If the disorder did undergo an increase in the underlying pathology during active service, state whether the increase was due to the natural progress of the disease.

(c)  Right hip - The examiner should opine on whether it is at least as likely as not (i.e., to at  least a 50 percent degree of probability) that the  Veteran's current right hip disorder is related to  the February 2011 service treatment record documenting "popping" in the bilateral hips.   

6.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the 
Veteran and his representative should be provided a SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




